
	

114 S1217 IS: Electric Transmission Infrastructure Permitting Improvement Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1217
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish an Interagency Rapid Response Team for Transmission, to establish an Office of
			 Transmission Ombudsperson, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Electric Transmission Infrastructure Permitting Improvement Act.
		2.Interagency Rapid Response Team for Transmission
 (a)EstablishmentThere is established an interagency rapid response team, to be known as the Interagency Rapid Response Team for Transmission (referred to in this section as the Team), to expedite and improve the permitting process for electric transmission infrastructure on Federal land and non-Federal land.
 (b)MissionThe mission of the Team shall be— (1)to improve the timeliness and efficiency of electric transmission infrastructure permitting; and
 (2)to facilitate the performance of maintenance and upgrades to electric transmission lines on Federal land and non-Federal land.
 (c)MembershipThe Team shall be comprised of representatives of— (1)the Federal Energy Regulatory Commission;
 (2)the Department of Energy; (3)the Department of the Interior;
 (4)the Department of Defense; (5)the Department of Agriculture;
 (6)the Council on Environmental Quality; (7)the Department of Commerce;
 (8)the Advisory Council on Historic Preservation; and (9)the Environmental Protection Agency.
 (d)DutiesThe Team shall— (1)facilitate coordination and unified environmental documentation among electric transmission infrastructure project applicants, Federal agencies, States, and Indian tribes involved in the siting and permitting process;
 (2)establish clear timelines for the review and coordination of electric transmission infrastructure projects by the applicable agencies;
 (3)ensure that each electric transmission infrastructure project is posted on the Federal permitting transmission tracking system known as e-Trans, including information on the status and anticipated completion date of each project; and
 (4)regularly notify all participating members of the Team involved in any specific permit of— (A)any outstanding agency action that is required with respect to the permit; and
 (B)any approval or required comment that has exceeded statutory or agency timelines for completion, including an identification of any Federal agency, department, or field office that has not met the applicable timeline.
 (e)Annual reportsAnnually, the Team shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes the average completion time for specific categories of regionally and nationally significant transmission projects, based on information obtained from the applicable Federal agencies.
 (f)Use of data by OMBUsing data provided by the Team, the Director of the Office of Management and Budget shall prioritize inclusion of individual electric transmission infrastructure projects in the permit performance dashboard.
			3.Transmission Ombudsperson
 (a)EstablishmentTo enhance and ensure the reliability of the electric grid, there is established within the Federal Energy Regulatory Commission the position of Transmission Ombudsperson (referred to in this section as the Ombudsperson), to provide a unified point of contact for—
 (1)resolving interagency or intra-agency issues or delays with respect to electric transmission infrastructure permits; and
 (2)receiving and resolving complaints from parties with outstanding or in-process applications relating to electric transmission infrastructure.
 (b)DutiesThe Ombudsperson shall— (1)establish a process for—
 (A)facilitating the permitting process for performance of maintenance and upgrades to electric transmission lines on Federal land and non-Federal land, with a special emphasis on facilitating access for immediate maintenance, repair, and vegetation management needs;
 (B)resolving complaints filed with the Ombudsperson with respect to in-process electric transmission infrastructure permits; and
 (C)issuing recommended resolutions to address the complaints filed with the Ombudsperson; and
 (2)hear, compile, and share any complaints filed with Ombudsperson relating to in-process electric transmission infrastructure permits.
 4.Rights-of-way for electric transmission systemsSection 507 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1767) is amended by adding at the end the following:
			
				(c)Rights-of-Way for electric transmission systems
 (1)In generalIn a case in which a right-of-way has been reserved for the use of any Federal agency or department for an electric transmission system, the Secretary shall not take any of the actions described in paragraph (2) unless the head of the applicable Federal agency or department proposes to change the use of the right-of-way to support a function other than an electric transmission system.
 (2)Covered actionsAn action referred to in paragraph (1) is an action— (A)requiring a new grant, permit, or renewal of the grant or permit relating to the right-of-way;
 (B)requiring any other authorization or instrument relating to the right-of-way; or (C)imposing new terms or conditions relating to the right-of-way or the use of the right-of-way, including any proposed changes to or additions of equipment, structures, or other electric transmission system facilities or appurtenances..
